   Case 2:20-cv-05225-CCC Document 9 Filed 05/06/20 Page 1 of 3 PageID: 457



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 MARVIN R. V.,                                            Civil Action No. 20-5225 (CCC)

                Petitioner,
                                                                      ORDER
        v.

 JOHN TSOUKARIS, et al.,

                Respondents.


CECCHI, District Judge.

       This matter having come before the Court on the petition for a writ of habeas corpus filed

by Petitioner Marvin R. V., brought pursuant to 28 U.S.C. § 2241 challenging his ongoing

immigration detention (ECF No. 1), Petitioner having paid the applicable filing fee, and the Court

having reviewed the petition,

       IT IS on this 5th day of May, 2020,

       ORDERED that in accordance with Rule 4 of the Rules Governing Section 2254 Cases,

applicable to Section 2241 through Rule 1(b), this Court has examined the Petition and determined

that dismissal prior to submission of an answer and the record is not warranted; and it is further

       ORDERED that Respondents Barr, Albence, Tsoukaris, and Wolf are dismissed with

prejudice as the sole proper respondent in a petition brought under 28 U.S.C. § 2241 is the warden

of the facility where the detainee is currently being held, in this case remaining Respondents

Anderson and Cirillo (hereafter, “Respondents”). See Rumsfeld v. Padilla, 542 U.S. 426, 436

(2004); Yi v. Maugans, 24 F.3d 500, 507 (3d Cir. 1994); and it is further




                                                 1
   Case 2:20-cv-05225-CCC Document 9 Filed 05/06/20 Page 2 of 3 PageID: 458



        ORDERED that the Clerk of the Court shall serve copies of the Petition (ECF No. 1), and

this Order, upon Respondents by regular mail, with all costs of service advanced by the United

States; and it is further

        ORDERED that the Clerk of the Court shall forward a copy of the Petition, and this Order,

to Chief, Civil Division, United States Attorney’s Office, at the following email address: USANJ-

HabeasCases@usdoj.gov; and it is further

        ORDERED that, within ten (10) days after the date of entry of this Order, Respondents

shall electronically file a full and complete answer to said Petition, which responds to the factual

and legal allegations of the Petition paragraph by paragraph; and it is further

        ORDERED that the answer shall state the statutory authority for Petitioner’s detention.

See 28 U.S.C. § 2243; and it is further

        ORDERED that Respondents shall raise by way of the answer any appropriate defenses

which Respondents wish to have the Court consider, including, but not limited to, exhaustion of

administrative remedies, and also including, with respect to the asserted defenses, relevant legal

arguments with citations to appropriate legal authority; and it is further

        ORDERED that Respondents shall electronically file with the answer certified copies of

the administrative record and all other documents relevant to Petitioner’s claims; and it is further

        ORDERED that all exhibits to the Answer must be identified by a descriptive name in the

electronic filing entry, for example:

        “Exhibit #1 Transcript of [type of proceeding] held on XX/XX/XXXX” or

        Exhibit #2 Opinion entered on XX/XX/XXXX by Judge YYYY”; and it is further

        ORDERED that Petitioner may file and serve a reply in support of the Petition within

seven (7) days after the answer is filed; and it is further



                                                   2
   Case 2:20-cv-05225-CCC Document 9 Filed 05/06/20 Page 3 of 3 PageID: 459



       ORDERED that, within seven (7) days after any change in Petitioner’s custody or

immigration status, be it release, a final order of removal, or otherwise, Respondents shall

electronically file a written notice of the same with the Clerk of the Court; and it is finally

       ORDERED that the Clerk of the Court shall serve a copy of this Order upon Petitioner

electronically.

SO ORDERED.




                                                  3
